                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

ANTHONY GOOD,                            §
                                         §
            Plaintiff,                   §
                                         §
v.                                       §         No. 3:17-CV-2967-M-BN
                                         §
PROF-2013-S3 LEGAL TITLE TRUST           §
IV, BY U.S. BANK NATIONAL                §
ASSOCIATION, AS LEGAL TITLE              §
TRUSTEE; FAY SERVICING, LLC;             §
WELLS FARGO BANK, NATIONAL               §
ASSOCIATION; ARIS COOK; and              §
COUCH ENTERPRISES, LP;                   §
                                         §
            Defendants.                  §

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files, and records in this

case; the United States Magistrate Judge’s Findings, Conclusions, and Recommendation

dated May 16, 2019; Defendants Fay and Trustee’s Objections filed on May 30, 2019;

and Plaintiff’s Response filed on June 11, 2019, the Court finds that the Magistrate

Judge’s Findings, Conclusions, and Recommendation are correct and ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge

dated May 16, 2019.

      Defendants’ Motion for Summary Judgment [Dkt. No. 32] on Plaintiff’s RESPA

claim is thus denied. But Plaintiff has now conceded that “RESPA applies only to loan

servicers” and “only Plaintiff’s RESPA claim as to Fay as the transferee servicer

remains.” Dkt. No. 75 at 2 (citing Christiana Trust v. Riddle, 911 F.3d 799 (5th Cir.
2018)).

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted and the RESPA

claim may be pursued, but only as to Fay.

      SO ORDERED this 26th day of June, 2019.


                                       _________________________________
                                       BARBARA M. G. LYNN
                                       CHIEF JUDGE
